DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 07 December 2021.
Claims 1, 3-5, 7-8, 14, 16-18, 20- 21, and 25 have been amended.
Claim 19 has been cancelled.
Claim 21 has been added.
Claims 1-18 and 20-26 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, and in light of the amendments, regarding the §112 rejection have been fully considered and overcome the rejections.  As such the rejections have been withdrawn. 
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a mental process and/or certain methods of organizing human activities, the Examiner notes that analyzing content (posts) for sensitive information and subsequently performing an action is a function that editors, content curators, producers, administrators, publishers etc. have traditionally performed/provided for medium or media (i.e. redacting/editing out/censoring certain kinds of information deemed sensitive based upon categories).  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception per se and thus also not patent eligible.  
Applicant’s arguments with respect to the prior art rejections have been fully considered but are moot on grounds of new rejections, as necessitated by amendments. 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or 
The limitations of “for each of a plurality of posts associated with an entity, extracting, one or more information portions; determining, a category of sensitive information to which each of the one or more information portions from the plurality of posts is relevant; analyzing, the category's respective information portions to combine the respective information portions to determine that the combination of the respective information portions discloses sensitive information, wherein the respective information portions collectively originate from the plurality of posts; and responsive to determining that the combination of the respective information portions discloses sensitive information, performing, an action,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by one or more processors,” (or “A computer system for preventing disclosure of sensitive information, comprising: one or more computer processors, one or more computer readable 
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, the claim only recites one additional element – using one or more processors to perform the steps. The one or more processors in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of gathering information and comparing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “one or more processors” (or “A computer system for preventing disclosure of sensitive information, comprising: one or more computer processors, one or more computer readable storage media, and 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using one or more processors to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2 and 15 are dependent on claims 1 and 14 and include all the limitations of claims 1 and 14.  Therefore, claims 2 and 15 recite the same abstract idea of “for each of a plurality of posts associated with an entity, extracting, one or more information portions; determining, a category of sensitive information to which each of the one or more information portions from the plurality of posts is relevant; analyzing, the category's respective information portions to combine the respective information portions to determine that the combination of the respective information portions discloses sensitive information, wherein the respective information portions collectively originate from the plurality of posts; and responsive to determining that the combination of the respective information portions discloses sensitive information, performing, an action.”  The claim recites the additional limitations to include a storage system which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 13, 14, and 25, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  
Claims 3-9, 16-18, 20-22, and 26 are dependent on claims 1 and 14 and include all the limitations of claims 1 and 14.  Therefore, claims 3-9, 16-18, 20-22, and 26 recite the same abstract idea of “for each of a plurality of posts associated with an entity, extracting, one or more information portions; determining, a category of sensitive information to which each of the one or more information portions from the plurality of posts is relevant; analyzing, the category's respective information portions to combine the respective information portions to determine that the combination of the respective information portions discloses sensitive information, wherein the respective information portions collectively originate from the plurality of posts; and responsive to determining that the combination of the respective information portions discloses sensitive information, performing, an action.”  The claim recites the additional limitations which either further limit how the abstract idea is performed or are still directed towards the same abstract idea, which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 13, 14, and 25, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 10-12 and 23-24 are dependent on claims 1 and 14 and include all the limitations of claims 1 and 14.  Therefore, claims 10-12 and 23-24 recite the same abstract idea of “for each of a plurality of posts associated with an entity, extracting, one or more information portions; determining, a category of sensitive information to which each of the one or more information portions from the plurality of posts is relevant; analyzing, the category's respective information portions to combine the respective information portions to determine that the combination of the respective information portions discloses sensitive information, wherein the respective information portions collectively originate from the plurality of 
Claims 1-18 and 20-26 are therefore not eligible subject matter, even when considered as a whole.

Regarding claim 25, the claim recites "A computer program product for preventing disclosure of sensitive information, comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising:" Applicant's specification does not set forth what constitutes one or more computer readable storage media nor does it bifurcate from being tangible or non-tangible. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable storage media includes signals per se. Thus, the computer readable storage media is considered to be non- statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  The Examiner recommends that Applicant amend claim 25 to recite " A computer program product comprising: one or more non-transitory computer readable storage media, and program instructions collectively stored on the one or more non-transitory computer readable storage media, the program instructions comprising:..."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steinberg et al. (US PG Pub. 2013/0340089).

As per claims 1, 13, 14, and 25, Steinberg discloses a computer-implemented method, system and computer program product comprising one or more computer processors, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: the method comprising (system, method, Steinberg Abstract; app or other program that runs on a computer, ¶38-¶45; modules, processors, Steinberg ¶93-¶94): 
for each of a plurality of posts associated with an entity, extracting, by one or more processors, one or more information portions (As previously introduced, scanning refers to the process or mechanism for detecting various, potentially harmful, items of information relating to a user that are about to be, or have already been, posted online. Scanning may be implemented using one or more modules illustrated in FIGS. 11 and 12. From an implementation and configuration perspective, scanning may be done in real time as a user enters information into a social media site; in batch mode; constantly; when contacts are added; when specific actions are taken; when events are viewed or agreed to; when a user confirms information; when profile ; 
determining, by one or more processors, a category of sensitive information to which each of the one or more information portions from the plurality of posts is relevant (the system warns users that their `sharing` request contains potentially harmful information. In another embodiment, the system automatically or with user input removes, adds, or modifies uploaded data, multimedia, or other items. The system may also delay sharing or quarantine `shared` data based on certain rules and analysis. In another embodiment, the invention may also scan other Internet venues for potentially harmful data, Steinberg ¶27; rule sets, ¶87, ¶101-¶102, ¶137-¶144, and ¶154; how the rules establish variables and indicators, ¶155-¶206; Thus, for example, Image Recognition Module 1210 ("IRM") may be a dedicated graphics board or software that sits idly until another DSS module feeds it with a photograph that a user wants to share on a social media site, and also with an image of a credit card that the DSS is configured to prevent from being publicly disclosed. This mode is referred to as "idle mode" herein. The IRM would scan the shared photograph, detect that the photograph also contains an image of the credit card, and report the finding to the DSS controller or other module, ¶94; see ¶8-¶18 discussing examples of information sharing that can lead to harmful consequences) (Examiner interprets the rule sets used by the recognition module as the equivalent to determining categories of sensitive information); 
analyzing, by one or more processors, the category's respective information portions to combine the respective information portions to determine that the combination of the respective information portions discloses sensitive information, wherein the respective information portions collectively originate from the plurality of posts (Depending on the rules that the user has accepted as part of his or her configuration, and based on the actions the user has set for those rules, the invention might, for example, flag a post about the user picking up his daughter at day care as risky and prompt the user what to do with it. Based on the scan, the DSS might remove a user's comment that contains a vulgarity as well as send a message to the user who used the vulgarity (via private Facebook messaging, for example) that the comment was removed automatically by the DSS due to containing vulgarity and that he or she is invited to both re-comment without the vulgarity as well as utilize the invention for his own security. In another example of scanning, the system may note that a check-in, posting, or a photo that the user has posted (e.g., with geotagging or with images of recognizable places), is showing the user 1,000 miles away from home and taken on the day of the posting and warn him that it may be safe to post this once he has returned home rather than while away (or may automatically delay the post until the user "checks in" or notes that he is back home or closer to home), while allowing without warning a check-in, posting, or photo taken 1,000 miles away but taken two days earlier when the user has already made postings from home again. In other examples of implementation, if a user attempts to post something controversial, the DSS may warn him before allowing the post to even be made--not just by scanning reactively, but also proactively preventing "bad" materials from ever appearing in the social media altogether. Of course, numerous other items may be scanned for and addressed by the DSS on Facebook, Twitter, Instagram, SnapChat, Tumblr, Pinterest, Foursquare, Google+, and other social media sites, as discussed in the rules section below. Likewise the invention can be used to scan blogs--the posts and associated comments--and other forms of quasi-social-media for the same types of issues as exist with "pure" social media, Steinberg ¶121); and
responsive to determining that the combination of the respective information portions discloses sensitive information, performing, by one or more processors, an action (Depending on the rules that the user has accepted as part of his or her configuration, and based on the actions .

As per claims 2 and 15, Steinberg discloses as shown above with respect to claims 1 and 15.  Steinberg further discloses providing, by one or more processors, a storage system having a plurality of data buckets, each data bucket corresponding to a defined category in which information portions are stored for analysis (The Recognition Module embodiment illustrated in FIG. 12 comprises rule sets which provide criteria by which patterns in user data may be detected, and based on which actions may be .

As per claims 3 and 16, Steinberg discloses as shown above with respect to claims 1 and 15.  Steinberg further discloses gathering, by one or more processors, information portions for populating the data buckets from a set of posts posted via one or more platform sources, the set of posts associated with the entity (Analysis can include looking at geotag/check-in information, the actual text, metadata that comes along with pictures, and any other information visible, or invisible to users, that Facebook relays with the update. Combinations of strings may also be detected. So, for example, "pot" may not set off an alert unless words like "grow," "smoke," or related terms and conjugations appear in the same quote, will not flag as an issue if the word "cook" or "stove" or other terms that indicate that the "pot" in question is not marijuana appears in the text, but will appear if other indications (such as the results of natural language processing algorithms) indicate that the content is referring to marijuana and not a cooking pot. Pictures may be analyzed using a facial recognition algorithm, fleshtone detections (too high a percentage of fleshtones coupled with shape recognition can indicate sexual content), object identification algorithms, and other image processing technologies that are widely available. Likewise picture captions, hashtags associated with it, comments associated with it, and other text-based content that comes along with it can be analyzed to provide an indication as to whether the image is objectionable, Steinberg ¶109).

As per claims 4 and 17, Steinberg discloses as shown above with respect to claims 1 and 15.  Steinberg further discloses wherein determining that the combination of the respective information portions discloses sensitive information comprises: comparing, by one or more processors, the combination of the respective information portions to a set of criteria; and evaluating, by one or more processors, whether the combination of the respective information portions provides a complete set of data for the sensitive information (Depending on the rules that the user has accepted as part of his or her configuration, and based on the actions the user has set for those rules, the invention might, for example, flag a post about the user picking up his daughter at day care as risky and prompt the user what to do with it. Based on the scan, the DSS might remove a user's comment that contains a vulgarity as well as send a message to the user who used the vulgarity (via private Facebook messaging, for example) that the comment was removed automatically by the DSS due to containing vulgarity and that he or she is invited to both re-comment without the vulgarity as well as utilize the invention for his own security. In another example of scanning, the system may note that a check-in, posting, or a photo that the user has posted (e.g., with geotagging or with images of recognizable places), is showing the user 1,000 miles .

As per claims 5 and 18, Steinberg discloses as shown above with respect to claims 1 and 15.  Steinberg further discloses wherein a first post of the plurality of posts associated with the entity is posted and the first post includes a selection from the group consisting of: a text post, an image, a video, and an audio clip (FIG. 12 illustrates Recognition Module 1200, which is shown as module 1130 in FIG. 11. The primary purpose of Recognition Module 1200 is to scan user requests to share or upload data and to detect various patterns or items of information that the DSS is configured to safeguard. In some embodiments, Recognition Module 1200 is also configured to apply rule sets, or to compare user requests to share or upload data with various rules. Recognition Module 1200 may itself comprise one or more modules, such as Image Recognition Module 1210, Optical Character Recognition Module 1220, Encryption Recognition Module 1230, Text Recognition Module 1240, Sound Recognition Module 1250, and Pattern Recognition Module 1260. As noted above, in some embodiments, Recognition Module 1200 may also comprise one or more Rule Sets 1280, Steinberg ¶93).

As per claims 5 and 18, Steinberg discloses as shown above with respect to claims 1 and 15.   wherein extracting the one or more information portions comprises a selection from the group consisting of: text extraction, image recognition, image scraping, optical character recognition, sound to text processing, natural language processing, and metadata extraction (FIG. 12 illustrates Recognition Module 1200, which is shown as module 1130 in FIG. 11. The primary purpose of Recognition Module 1200 is to scan user requests to share or upload data and to detect various patterns or items of information that the DSS is configured to safeguard. In some embodiments, Recognition Module 1200 is also configured to apply rule sets, or to compare user requests to share or upload data with various rules. Recognition Module 1200 may itself comprise one or more modules, such as Image Recognition Module 1210, Optical Character Recognition Module 1220, Encryption Recognition Module 1230, Text Recognition Module 1240, Sound Recognition Module 1250, and Pattern Recognition Module 1260. As noted above, in some embodiments, Recognition Module 1200 may also comprise one or more Rule Sets 1280, Steinberg ¶93).

As per claims 7 and 20, Steinberg discloses as shown above with respect to claims 1 and 15.  Steinberg further discloses accessing, by one or more processors, a storage system with categories of sensitive information, including the category, storing information portions relevant to the respective categories; for each post associated with the entity; extracting, by one or more processors, one or more additional information portions and determining, by one or more processors, one or more categories to which each additional information portion is relevant; and analyzing, by one or more processors, the category's respective information portions to determine if the respective additional information portions combine with existing information portions to create a combination that discloses sensitive information (Analysis can include looking at geotag/check-in information, the actual text, metadata that comes along with pictures, and any other information visible, or invisible to users, that Facebook relays with the update. Combinations of strings may also be detected. So, for example, "pot" may not set off an alert unless words like "grow," "smoke," or related terms and conjugations appear in the same quote, will not flag as an issue if the word "cook" or "stove" or other terms that indicate that the "pot" in question is not marijuana appears in the text, but will appear if other indications (such as the results of natural language processing algorithms) indicate that the content is referring to marijuana and not a cooking pot. Pictures .

As per claims 8 and 21, Steinberg discloses as shown above with respect to claims 1 and 15.  Steinberg further discloses accessing, by one or more processors, a storage system with categories, including the category, of sensitive information storing information portions relevant to the respective category; analyzing, by one or more processors, the category's respective information portions to determine a missing information portion needed to combine with an existing information portion to create a combination that discloses sensitive information; and for each additional post associated with the entity, extracting, by one or more processors, one or more additional information portions and matching the one or more additional information portions to the missing information portion (Analysis can include looking at geotag/check-in information, the actual text, metadata that comes along with pictures, and any other information visible, or invisible to users, that Facebook relays with the update. Combinations of strings may also be detected. So, for example, "pot" may not set off an alert unless words like "grow," "smoke," or related terms and conjugations appear in the same quote, will not flag as an issue if the word "cook" or "stove" or other terms that indicate that the "pot" in question is not marijuana appears in the text, but will appear if other indications (such as the results of natural language processing algorithms) indicate that the content is referring to marijuana and not a cooking pot. Pictures may be analyzed using a facial recognition algorithm, fleshtone detections (too high a percentage of fleshtones coupled with shape recognition can indicate sexual content), object identification algorithms, and other image processing technologies that are widely available. Likewise picture captions, hashtags associated with it, comments associated with it, and other text-based content that comes along with it can be analyzed to provide an indication as to whether the image is objectionable, ¶109; see also how the rules establish variables and indicators, ¶155-¶206).

As per claims 9 and 22, Steinberg discloses as shown above with respect to claims 8 and 21.  Steinberg further discloses monitoring, by one or more processors, posts for the missing information portion (scanning refers to the process or mechanism for detecting various, potentially harmful, items of information relating to a user that are about to be, or have already been, posted online. Scanning may be implemented using one or more modules illustrated in FIGS. 11 and 12. From an implementation and configuration perspective, scanning may be done in real time as a user enters information into a social media site; in batch mode; constantly; when contacts are added; when specific actions are taken; when events are viewed or agreed to; when a user confirms information; when profile information is added or modified for the user or for a contact; when a communication is received; in a combination of the above, or based on other triggers, Steinberg ¶119).

As per claims 10 and 23, Steinberg discloses as shown above with respect to claims 1 and 15.  Steinberg further discloses providing, by one or more processors, a notification of disclosure of the sensitive information to the entity (notify user, Steinberg ¶104; notification methods selected by the user, ¶110; see also Fig. 20 and ¶134; see also ¶137-¶144 regarding notifications).

As per claims 11 and 24, Steinberg discloses as shown above with respect to claims 1 and 15.  Steinberg further discloses defining, by one or more processors, a new category of sensitive information based on content of posts associated with the entity (administrator defined rules, Steinberg ¶102; An organization/business producing rules for employees, a parent, or a regular user may establish custom terms for which scanning should occur. This may include positive match terms (if found there may be an issue so notify) or negative match (even though such terms match another rule ignore the match and do not notify). For a business, for example, positive match terms may include keywords, acronyms, competitor info, key personnel names, tickers, names of firms with which businesses is being conducted, M&A targets, potential acquirers, partners, product names, contemplated product names, locations related to the business, conferences related to the business, meetings related to the business, names of potential hires, government terms related to the business or potential challenges to the business such as .

As per claim 12, Steinberg discloses as shown above with respect to claim 1.  Steinberg further discloses flagging, by one or more processors, posts for analysis based on analysis of each post's subject being relevant to potentially sensitive information (flag/not flag, Steinberg ¶109; flag post, ¶121; see also ¶129-¶130 and ¶136).

As per claim 26, Steinberg discloses as shown above with respect to claim 1.  Steinberg further discloses wherein the action is selected from the group consisting of: preventing uploading of a post, blurring at least one information portion from a post, and deleting a post (Depending on the rules that the user has accepted as part of his or her configuration, and based on the actions the user has set for those rules, the invention might, for example, flag a post about the user picking up his daughter at day care as risky and prompt the user what to do with it. Based on the scan, the DSS might remove a user's comment that contains a vulgarity as well as send a message to the user who used the vulgarity (via private Facebook messaging, for example) that the comment was removed automatically by the DSS due to containing vulgarity and that he or she is invited to both re-comment without the vulgarity as well as utilize the invention for his own security. In another example of scanning, the system may note that a check-in, posting, or a photo that the user has posted (e.g., with geotagging or with images of recognizable places), is showing the user 1,000 miles away from home and taken on the day of the posting and warn him that it may be safe to post this once he has returned home rather than while away (or may automatically delay the post until the user "checks in" or notes that he is back home or closer to home), while allowing without warning a check-in, posting, or photo taken 1,000 miles away but taken two days earlier when the user has already made postings from home again. In other examples of implementation, if a user attempts to 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629